Citation Nr: 0827460	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 60 percent from 
July 12, 2003, in excess of 10 percent from December 19, 
2003, in excess of 0 percent from January 30, 2005, and in 
excess of 10 percent from July 25, 2005, for hyperthyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1998 to 
September 2001.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, granted service 
connection for hyperthyroidism and assigned disability 
ratings as follows: 60 percent effective July 12, 2003; 10 
percent effective December 19, 2003; and 0 percent effective 
January 3, 2005.  The veteran filed a notice of disagreement 
as to the assigned disability ratings.  In a March 2006 
rating decision, the rating for hyperthyroidism was increased 
to 10 percent effective July 25, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In correspondence received in June 2008 (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
sitting at the RO (a "Travel Board" hearing).  Consequently, 
a remand is necessary to schedule a Travel Board hearing 
prior to deciding the appeal.  See 38 C.F.R. §§ 20.700, 
20.704(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before a VLJ at the earliest 
available opportunity.  The veteran and 
his representative should be notified 
of the time and place to report for the 
hearing.  A copy of the notice 
scheduling the hearing should be placed 
in the record.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




